NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 8 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EDGARDO ESCOBAR, AKA Edgardo A.                 No.    19-70778
Hernandez, AKA Edgardo A. Serdenec,
                                                Agency No. A094-300-023
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 1, 2022**


Before:      FRIEDLAND, SANCHEZ, and H. THOMAS, Circuit Judges.

      Edgardo Escobar, a native and citizen of Honduras, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and protection under the Convention Against Torture (“CAT”).

      We have jurisdiction under 8 U.S.C. § 1252. We review de novo the legal

question of whether a particular social group is cognizable, except to the extent

that deference is owed to the BIA’s interpretation of the governing statutes and

regulations. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We

review for substantial evidence the agency’s factual findings. Id. at 1241.

      The agency did not err in concluding that Escobar did not establish

membership in a cognizable particular social group consisting of individuals

returning from the United States who are perceived as being wealthy. See Reyes v.

Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (in order to demonstrate membership

in a particular social group, “[t]he applicant must ‘establish that the group is

(1) composed of members who share a common immutable characteristic,

(2) defined with particularity, and (3) socially distinct within the society in

question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))).

      Substantial evidence supports the agency’s conclusion that Escobar

otherwise failed to establish that he would be persecuted on account of a protected

ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An

[applicant’s] desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground.”).

      In light of its finding that Escobar failed to demonstrate any nexus to a


                                           2                                       19-70778
protected ground, the agency did not err in evaluating Escobar’s application under

the different standards applicable to asylum and withholding of removal claims.

Barajas-Romero v. Lynch, 846 F.3d 351, 359 (9th Cir. 2017). The BIA likewise

did not err in electing not to reach whether changed circumstances in Honduras

excused Escobar’s untimely application for asylum. Simeonov v. Ashcroft, 371

F.3d 532, 538 (9th Cir. 2004) (“As a general rule courts and agencies are not

required to make findings on issues the decision of which is unnecessary to the

results they reach.” (quoting INS v. Bagamasbad, 429 U.S. 24, 25 (1976))). Thus,

Escobar’s asylum and withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT protection

because Escobar failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to Honduras. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The stay of removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                      19-70778